DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
Applicant’s proposed amendments and arguments were discussed during an interview on 01/05/2022 (see, PTO-413 or 413B interview summary, as attached). No agreement has been reached. Applicant’s attorney, Taylor Meacham (Reg. No. 72,176), agreed to enter the proposed amendment for reconsideration and to waive receiving the first office interview office action. 

Response to Arguments
Applicant’s proposed amendments (as attached) and Arguments discussed during the interview 01/05/2022 and entered have been considered for examination. In the proposed amendment, only claims 9 and 10 are amended while the other claims remain the same.

With regard to the objections to Claims, Applicant’s amendments and agreements discussed and entered 01/05/2022 have been fully considered and are partially persuasive. Thus, the objections to Claims other than what is set forth below have been withdrawn.

With regard to the 112(b) rejections, Applicant’s amendments and agreements discussed and entered 01/05/2022 have been fully considered and are partially persuasive. Thus, the 112(b) rejections other than what is set forth below have been withdrawn.

With regard to the 102/103 rejections, Applicant’s amendments and agreements discussed and entered 01/05/2022 have been fully considered but are not persuasive for at least reasons set forth below.

Claim Objections
Claims 4-10 and 17-24 are objected to because of the following informality:  
Claim 10 recites, “... one of: processor identifier = floor[ (10*SFN + SubFN) / SPSInt] % #Processes; and processor identifier = floor [TxOpCount / K] % #Processes ...”. It is suggested to replace it with “... one of: process identifier = floor[ (10*SFN + SubFN) / SPSInt] % #Processes; and process identifier = floor [TxOpCount / K] % #Processes ...” for clarity.
Further, in claim 10, it is suggested to replace the symbol “%” with “modulo” and add the language regarding the definition of the symbol for clarity.
Claim 4 recites, “The method of claim 1 wherein”. It is suggested to replace it with “The method of claim 1, wherein” for clarity. Claims 5-10 and 17-24 are objected to at least based on a similar rational applied to claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites, “determining the process identifier for the transmission using a formula such that the formula produces in the same output for all repetitions within the sequence” (lines 5-6). It is unclear in what relationship “the sequence” is associated with other limitations such as “all repetitions”. It is also unclear what “the sequence” means. Is “the sequence” recited to define that all repetitions are in a time series, or a particular sequence each being repeated. Claim 24 is rejected at least based on a similar rational applied to claim 9. For the sake of examination purpose only, it is interpreted as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 16-19, 21, 23-24 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al (US Publication No. 2018/0176945). 

Regarding claim 1, Cao teaches, a method of operating a receiving node in a wireless communication network for determining a process identifier for a repeated transmission [¶0086-0088, a method performed by a base station (i.e., receiving node) in a wireless communication network for determining HARQ process ID for retransmission], comprising: 
allocating, to a transmitting node, a plurality of resources for use with repeated transmissions [¶0086-0088, (the BS) sends a grant/resources to UE (i.e., transmitting node) for performing repeated transmission (HARQ)]; 
receiving a transmission from the transmitting node [¶0086-0088, (the BS) receives an uplink transmission from the UE] where the transmission uses at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions [¶0086-0088, the uplink transmission from the UE uses the uplink grant assigned to the UE for the repeated transmission (HARQ)]; and 
determining the process identifier for the transmission [¶0086-0088, (the BS) generates the DCI grant indicating HARQ process IDs associated with time-frequency resources granted/assigned to the UE; note that the generation of the DCI grant indicating HARQ process ID requires determining of the process ID] based on the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions used by the transmission [¶0086-0088, note that the generation of the DCI grant is based on mapping between the HARQ process ID and the time-frequency resources (i.e., the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions) assigned to the UE].  

Regarding claim 2, Cao teaches, all the limitations of claim 1 as set forth above, and Cao further teaches, wherein the plurality of resources for use with repeated transmissions comprises a plurality of resources in the time domain [¶0088-0089 and 0119, the resources granted for the HARQ transmission is a time-frequency resource].  

Regarding claim 3, Cao teaches, all the limitations of claim 1 as set forth above, and Cao further teaches wherein the plurality of resources for use with repeated transmissions comprises a plurality of resources in the frequency domain [¶0088-0089 and 0119, the resources granted for the HARQ transmission is a time-frequency resource].  

Regarding claim 4, Cao teaches, all the limitations of claim 1 as set forth above, and Cao further teaches, wherein the plurality of resources for use with repeated transmissions comprises a plurality of resources in the code domain [¶0119, resources set specific includes resource hopping pattern, MCS, MA signature and DMRS].  

Regarding claim 6, Cao teaches, all the limitations of claim 1 as set forth above, and Cao further teaches, “the plurality of resources for use with repeated transmissions” as set forth above in claim 1, and Cao further teaches, a plurality of potential waveforms to be used by the transmission [¶0119, resource set specific includes MCS (i.e., waveforms to be used by transmission; note that the modulation coding system (MCS) defines a modulation format directed to UE to follow, and the modulation formation is considered as particular waveform to be used by the transmission)].  

Regarding claim 8, Cao teaches, all the limitations of claim 1 and particularly, "determining the process identifier for the transmission based on the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions used by the transmission" as set forth above, and Cao further teaches,  
determining the process identifier for the transmission using a mapping of the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions to the process identifier [¶0086-0088, (the BS) generates the DCI grant indicating HARQ process IDs associated with time-frequency resources granted/assigned to the UE; note that the generation of the DCI grant is based on mapping between the HARQ process ID and the time-frequency resources (i.e., the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions) assigned to the UE, which results in determining the HARQ process ID using the mapping].  

Regarding claim 9, Cao teaches, all the limitations of claim 1 and particularly, "wherein determining the process identifier for the transmission based on the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions used by the transmission" as set forth above, and Cao further teaches,  
determining the process identifier for the transmission using a formula such that produce in the same output for all repetitions within the sequence [¶0094, determining the HARQ process ID for the transmission using a formula (see, equation shown in ¶0094, wherein index is referred to as CURRENT_TTI defined as (SFN*10) + subframe number; “periodicity” and “L” (see, ¶0093, “L” is the number of configured uplink HARQ processes) are considered as SPSint and #Processes (as claimed); note that although the limitation “a formula such that produces in the same output for all repetitions within the sequence” is unclear in view of the 112(b) rejection as set forth above, for the sake of examination purpose only, it is interpreted to correspond to equation (2) in ¶0042 of the specification which is also claimed in claim 10].  

Regarding claim 10, Cao teaches, all the limitations of claim 9, and Cao further teaches, wherein the formula is one of:
HARQ PID = floor [(10*SFN + SubFN) /SPSInt] % #Processes, wherein SFN is the system frame number, SubFN is the subframe number, SPSint is the semi-persistent scheduling interval on the uplink, #Processes is the number of uplink semi-persistent scheduling processes that have been configured, TxOpCount is a count of the semi-persistent scheduling uplink opportunities, K is the number of repeated transmissions including an initial transmission. [¶0086 and 0094, determining the HARQ process ID for the transmission using a formula (see, equation shown in ¶0094, wherein index is referred to as CURRENT_TTI defined as (SFN*10) + subframe number; “periodicity” (see, ¶0086) and “L” (see, ¶0093, “L” is the number of configured uplink HARQ processes) are considered as SPSint and #Processes (as claimed)].
        	  
Regarding claim 16, Cao teaches, a method of operating user equipment in a wireless communication network for indicating a process identifier for a repeated transmission [¶0086-0088, a method performed by a UE in a wireless communication network for indicating a HARQ process ID for retransmission], comprising: 
receiving an allocation of a plurality of resources from a receiving node for use with repeated transmissions [¶0086-0088, (the UE) receives a grant (i.e., allocation of a plurality of resources) from BS (i.e., receiving node) for performing repeated transmission (HARQ)]; 
determining at least one resource from the plurality of resources assigned to the receiving node for use with repeated transmissions to use for a transmission based on the process identifier for the transmission [¶0086-0088, (the UE) needs to know HARQ process ID indicated in the DCI grant and associate the HARQ process ID with an uplink transmission of aTB based on mapping between uplink time-frequency resources (i.e., at least one resource from the plurality of resources assigned to the receiving node for use with repeated transmissions to use for a transmission based on the process identifier for the transmission) and the HARQ process ID; note that the associating of the HARQ process ID with an uplink transmission based on mapping results in determining the uplink time-frequency resources based on the HARQ process ID] ; and 
transmitting the transmission to the receiving node [¶0086-0088, (the UE) performs the uplink transmission to the BS] where the transmission uses the at least one resource from the plurality of resources assigned to the user equipment for use with repeated transmissions [¶0086-0088, the uplink transmission from the UE uses the uplink grant assigned to the UE for the repeated transmission (HARQ)].
  
Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2. 

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 3. 

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 4. 

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 6.  

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 8. 

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 9. 

Regarding claim 31, Cao teaches, a wireless device [FIGS. 3 and 5], comprising: 
a transceiver for communication with a wireless communication network [FIG. 3; ¶0036, transmitter 254 and receiver 256 for communication with a wireless communication network including base station 100]; and 
a processing device in communication with a memory having instructions stored thereon, that when executed by the processing device causes the processing device to perform operations [FIG. 3; ¶0037, processor in communication with a memory having instructions stored that when executed by the processor causes the processor to perform an action]. 
Thus, claim 31 is rejected at least based on a similar rational applied to claim 16.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US Publication No. 2018/0176945) in view of Hooli et al (US Publication No. 2020/0213043).
Note: Hooli claims priority of US Provisional Application No. US Prov. App. No. 62/446,710 filed 01/16/2017, thus Hooli is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 08/11/2017.

Regarding claim 5, although Cao teaches, all the limitations of claim 4 and particularly, “the plurality of resources in the code domain” as set forth above, Cao does not explicitly teach (see, emphasis), one or more of the group consisting of demodulation reference signal sequences, corresponding cyclic shifts, and orthogonal cover codes.  
	However, Hooli teaches, one or more of the group consisting of demodulation reference signal sequences, corresponding cyclic shifts, and orthogonal cover codes [¶0073, code domain resources which can be UL DMRS, cyclic shift and orthogonal cover code] (see, ¶0037; US Prov. App. No. 62/446,710 filed 2017-01-16).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Cao by including the “one or more of the group consisting of demodulation reference signal sequences, corresponding cyclic shifts, and orthogonal cover codes “as taught by Hooli, because it would provide the system with the enhanced capability of allowing the system to configure HARQ feedback transmission to repeat transmissions, thus mitigating potential collision impact [¶0071-0073 of Hooli] (see, ¶0036-0037; US Prov. App. No. 62/446,710).

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 5. 

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US Publication No. 2018/0176945) in view of 3GPP TSG RAN WG1 NR Ad-Hoc#2, Qingdao, P.R. China 27th - 30th June 2017 (VIVO, R1-1710380, hereinafter “3GPP”).

Regarding claim 7, although Cao teaches, all the limitations of claim 1, and particularly, “determining the process identifier for the transmission based on the at least one resource from the plurality of resources assigned to the transmitting node for use with repeated transmissions used by the transmission” as set forth above, Cao does not explicitly teach (see, emphasis), determining an identity of the transmission node based on a resource. 
	However, 3GPP, “Discussion on UL grant-free transmission”, 3GPP teaches, determining an identity of the transmission node based on a resource [section 2.2, determining UE identification based on RS parameters/configuration].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing, “determining an identity of the transmission node based on a resource”, as taught by 3GPP in the system of Cao, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 22, although Cao teaches, “wherein determining the at least one resource from the plurality of resources assigned to the receiving node for use with repeated transmissions to use for the transmission based on the process identifier for the transmission” as set forth above in claim 16, Cao does not explicitly teach (see, emphasis), a resource .. based on an identity of the user equipment. 
	However, 3GPP teaches, a resource .. based on an identity of the user equipment [section 2.2, RS parameter/configuration can be used for UE identification; note that BS uses the RS parameter/configuration for UE identification and UE associates a corresponding resource based on the identity of the UE itself].
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469    
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469